Citation Nr: 1820949	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 2002 to June 2002 and from April 2004 to October 2007, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran indicated in an April 2014 VA Form 9 that he wished to testify at a videoconference hearing.  In June 2016 correspondence, the Veteran notified VA that he wished to postpone the hearing.  In November 2017 correspondence, the Veteran notified VA that he wanted to cancel the hearing.  Therefore, the request for a hearing is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The RO denied service connection for a back condition based on an administrative decision dated September 2009 that found the Veteran's back condition was due to his own willful misconduct during a motor vehicle accident in service.  The Veteran's blood alcohol level was .286, above the legal limit at the time of the accident. 

The RO, however, did not consider whether the Veteran's claimed disability could have been related to any other in-service event.  For instance, a May 2009 VA treatment note reported that the Veteran had some chronic lower back pain.  The Veteran stated that he went to a chiropractor where they did an x-ray and noted that he could have had a compression fracture.  The VA physician noted that the Veteran's military occupational specialty (MOS) was cannon crewmember, and he was carrying quite a bit of body armor, even jumping out of helicopters.  The VA physician concluded that his military history would certainly put the Veteran at risk for compression.  The Board notes that the Veteran's DD-214 shows his MOS as cannon crewmember and concedes that his duties in service could have consisted of the activities as stated above.  Therefore, a VA examination is needed to provide an opinion whether the Veteran's back condition is caused by his duties in service as a cannon crewmember.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records.  Request that the Veteran assist with locating these records, if possible.  Associate these with the claims file.

2. Then, schedule the Veteran for an appropriate VA examination for the Veteran's low back condition claim.  The claims file, a copy of this remand, and all other pertinent evidence should be provided to the examiner for review.  The examiner is asked to provide an opinion whether the Veteran's back condition is at least as likely as not (50 percent probability or greater) caused by or etiologically related to the Veteran's service.

The examiner should consider the Veteran's lay statements and his duties in service, which included carrying body armor and jumping out of helicopters.  A clear rationale should be provided for all opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, then the examiner must state this and provide any information that would be necessary to make a decision, if possible.

3. Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied then the RO should issue the Veteran and his representative a supplemental statement of the case and be provided a reasonable opportunity to respond.  Then return the appeal to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


